                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

I.W.,

               Plaintiff,

v.                                                                No. CV 20-807 CG/SMV

CITY OF CLOVIS
POLICE DEPARTMENT, et al.,

               Defendants.

           ORDER PERMITTING PLAINTIFF TO PROCEED ANONYMOUSLY

        THIS MATTER is before the Court sua sponte. In Plaintiff’s Complaint, (Doc. 1),

filed on August 12, 2020, he conceals his identity, instead proceeding under the initials

“I.W.” Proceeding anonymously is not contemplated by the Federal Rules of Civil

Procedure. Rather, Rule 10(a) requires that the title of a complaint “name all the

parties,” and Rule 17(a) prescribes that “[a]n action must be prosecuted in the name of

the real party in interest.” Nonetheless, the Tenth Circuit has recognized there may be

cases in which “exceptional circumstances” warrant permitting a party to proceed

anonymously. Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (quoting M.M.

v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998)). Whether a plaintiff may proceed

anonymously is subject to the discretion of the trial court. Zavaras, 139 F.3d at 802. In

exercising that discretion, the court must “weigh[] the plaintiff’s claimed right of privacy

against the countervailing public interest.” Id. at 803.

        In the Complaint, Plaintiff explains that his “initials are used to protect his privacy

because he was a minor at the time [of the incident].” Id. at 1. The parties’ Joint Motion

for Protective Order, (Doc. 23), filed on December 3, 2020, which the Court granted,
likewise contemplated protecting Plaintiff’s identity from public disclosure. See (Doc. 24

at 1). Given the parties’ agreement, as well as the interest in maintaining the privacy of

juvenile criminal records, the Court finds anonymity outweighs the public interest in

favor of openness in this case. The Court further finds no prejudice to Defendants—i.e.,

Defendants have not been hampered in their efforts to investigate and defend against

Plaintiff’s allegations. Therefore, the Court will grant Plaintiff permission to proceed

anonymously in this matter.

       IT IS THEREFORE ORDERED that Plaintiff may proceed anonymously in this

matter.

       IT IS FURTHER ORDERED that Plaintiff shall file, by no later than May 31, 2021,

a complaint under seal that places on the record Plaintiff’s real name as the party in

interest. See W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001) (“If a court grants

permission [to proceed anonymously], it is often with the requirement that the real

names of the plaintiff[] be disclosed to the defense and the court but kept under seal

thereafter.”). In all other filings, Plaintiff may proceed as “I.W.”



                                     ________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
